           IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       PANAMA CITY DIVISION

FLEXSTEEL PIPELINE
TECHNOLOGIES, INC.,

       Plaintiff,
v.                                        CASE NO. 5:16-cv-239-TKW-GRJ

BIN CHEN and CHANGCHUN
GAOXIANG SPECIAL PIPE CO., LTD.
a/k/a GOLSUN PIPES,

     Defendants.
____________________________/

                                  ORDER

       Pending before the Court is FlexSteel’s Motion to Submit Confidential

Documents. ECF No. 129. Defendant Changchun Gaoxiang Special Pipe

Co., Ltd. (“Golsun”) filed a response, ECF No. 130, representing that it did

not oppose FleSteel’s request to file its opposition under seal but opposes

FlexSteel’s request for an extension of time.

     FlexSteel intends to file its opposition to Defendant Golsun’s Renewed

Motion to Dismiss for Lack of Personal Jurisdcition Or, in the Alternative,

Motion to Transfer Venue to the Eastern District of Virginia on October 31,

2019. ECF No. 126. Included within the material Golsun will file are
                                                                            Page 2 of 6



documents comprising and reflecting Golsun’s and third parties’

confidential technical and design documentation, research and

development information, customer information and financial and pricing

data, some of which (or perhaps all of which) may be subject to an order

sealing the information. Rather than first filing a motion to seal and

advancing arguments supporting the sealing of the documents under

applicable Eleventh Circuit law for sealing documents, FlexSteel proposes

that it file its opposition on the docket with the confidential materials

redacted and then meet and confer with Golsun to discuss whether there is

good cause for sealing any of the designated material.

      As to third party documents FlexSteel proposes that it also engage in

a meet-and-confer with the third parties. FlexSteel will serve Golsun with

an unredacted version of its opposition designated as confidential and

subject to protective order. FlexSteel will then file manually with the Court

on Monday November 4, 2019, unredacted versions of all motions and

exhibits. Thereafter FlexSteel promptly will engage in a meet-and-confer

with Golsun and the third parties and advise the Court if a producing party

requests that any submitted material be maintained under seal and, if so,

the bases for maintaining the documents under seal.
                                                                          Page 3 of 6



      Golsun does not object to FlexSteel filing its opposition under seal

but interprets FlexSteel’s motion as requesting an extension of time.

Golsun says this warrants the Court finding FlexSteel’s opposition as

untimely.

      In support of its position Golsun points to the Court’s comment in the

September 26, 209 order, ECF No. 129, which stated the deadline for filing

the opposition as October 30, 2019 and not October 31, 2019, as FlexSteel

calculates the deadline. The correct deadline is October 31, 2019. In the

Court’s August 9, 2019 order the Court expressly recited that “Golsun must

file its renewed motion to dismiss for lack of personal jurisdiction by

October 14, 2019 and FlexSteel must file its response to the motion to

dismiss by October 31, 2019.” ECF No. 114, pp. 9-10. The Court set

October 31, 2019 as the deadline for filing the opposition because it was

the last day of the month. The Court incorrectly recited October 30, 2019

as the deadline in the Court’s September 26, 2019 order. ECF No. 124.

The October 30, 2019 date was included in the September 26, 2019 order

by error and not because the Court had shortened the response deadline

from October 31 to October 30. In any event because October 31, 2019 is

the correct deadline—and even if it was not, FlexSteel certainly could say it
                                                                        Page 4 of 6



reasonably relied upon the Court’s previous order—FlexSteel’s motion

does not present a request for an extension of time. Thus, filing the

opposition on October 31, 2019 will not be untimely.

     Turning now to the real point of FlexSteel’s motion the procedures

proposed by FlexSteel hopefully will minimize the volume of material

whose confidentiality will be submitted to the Court to evaluate. Rather,

than presenting the Court with a voluminous motion (or multiple motions) to

seal FlexSteel’s proposed protocol will reduce the number of documents

subject to sealing and thus relieve the Court from having to engage in the

time consuming process of determining whether documents should be

sealed based upon the Eleventh Circuit’s balancing test for documents that

neither Golsun nor any third parties care whether the documents are

sealed. The Court recently has utilized a similar protocol for submitting

sealed documents in a MDL proceeding pending before the Court. See, In

Re: 3M Combat Arms Earplug Products Liability Litigation, Case No.

3:19-md-2885-MCR-GRJ, ECF No. 788.

      Therefore, because the protocol FlexSteel suggests in its motion

makes sense, facilitates the parties filing documents without having to wait

for the Court to enter an order sealing the documents and ultimately allows
                                                                       Page 5 of 6



the Court to make a decision regarding sealing documents where there is a

real need to file the documents under seal, the Court concludes that

FlexSteel’s motion is due to be granted.

     Upon due consideration, it is ORDERED:

        1. FlexSteel’s Motion to Submit Confidential Documents, ECF No.
           129, is GRANTED.

        2. FlexSteel must file via ECF by October 31, 2019, its opposition
           to Glosun’s motion to dismiss that is redacted to remove such
           material designated as confidential under the Court’s Protective
           Order by noting on the documents “REDACTED PURSUANT
           TO PROTECTIVE ORDER.”

        3. FlexSteel must electronically serve Golsun by October 31, 2019
           unredacted versions of all motions and exhibits (including
           designated materials), designated “CONFIDENTIAL SUBJECT
           TO PROTECTIVE ORDER” or “ATTORNEY’S EYES ONLY
           SUJBECT TO PROTECTIVE ORDER,” as applicable.

        4. Flexsteel must file manually with the Court by Monday
           November 4, 2019, unredacted versions of all motions and
           exhibits (including designated materials), similarly designated.

        5. FlexSteel must promptly meet-and-confer with Golsun, and with
           third parties as needed, and inform the Court within twenty (20)
           days if a producing party requests that any submitted material
           should continue to be maintained under seal and the reasons
           why the documents should continue to remain under seal. In
           the absence of any such request all documents filed under seal
           or filed with redactions will be lifted and refiled on the docket
           without further notice. In the event FlexSteel files a request for
           the Court to continue to maintain documents under seal the
           Court will then address whether the documents should continue
                                                            Page 6 of 6



    to be maintained under seal in accordance with applicable
    Eleventh Circuit standards.

DONE AND ORDERED this 31st day of October 2019.


                            s/Gary R. Jones
                          GARY R. JONES
                          United States Magistrate Judge
